DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766).

Regarding claims 1, 7 and 18, Colosky et al. discloses a position detection system (see Fig. 1) for detecting a movement of a machine (element 12, Fig. 1), comprising: a first position sensor (element 25, Fig. 8) configured to detect a change in a first magnetic field (element HR, Fig. 1) generated by the movement of the machine; a second position sensor (element 24, Fig. 8) configured to detect a change in a second magnetic field (element LR, Fig. 1), the second magnetic field differing from the first magnetic field, and the second magnetic field generated by the movement of the machine, wherein a detection result from the second position sensor has a lower resolution of a position of an element (i.e., rotor of motor 12, Fig. 1) of the machine to be 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt discloses a position detection system, comprising an evaluation device (element 64, Fig. 4) to perform a plausibility check, using the detection results from the first sensor (element 44, Fig. 4) to identify an error of the second sensor (element 46, Fig. 4) (see col. 1, line 63 through col. 2, line 5), wherein the evaluation device is configured to use the detection result from the first sensor and the detection result from the second sensor for error detection of the first sensor (see col. 1, line 63 through col. 2, line 5). The examiner takes official notice of the fact that outputting an error signal when at least one of an error of the second position sensor and an error of the first position sensor is identified is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of the measurements. 
Regarding claim 2, Colosky et al. discloses a position detection system, further comprising: at least two first magnets (see Fig. 8), at which the first position sensor 
Regarding claim 3, Colosky et al. discloses a position detection system, wherein: the at least two first magnets have magnet pole pairs arranged in a row (see Fig. 8), magnet poles of different polarity are respectively arranged beside one another (see Fig. 8), and the second magnet is arranged in a center of the at least two first magnets and at a distance from the magnet pole pairs arranged in a row (see Fig. 8).
Regarding claim 4, Colosky et al. discloses a position detection system, wherein the evaluation device has a control unit (i.e., electronic controller, Fig. 1) configured to evaluate the detection result from the first position sensor and the detection result from the second position sensor (see col. 4, lines 30-40).
Regarding claim 6, Colosky et al. discloses a position detection system, wherein: the evaluation device is configured to use the detection result from the first position sensor to determine an incremental position, and the evaluation device is configured to use the detection result from the second position sensor to determine an absolute position of the element of the machine (see Fig. 8 and col. 8, lines 51-65).
Regarding claim 8, Colosky et al. discloses a position detection system, wherein more than one first position sensor is provided on a plurality of the first magnets to detect the change in the first magnetic field (see col. 8, lines 51-65).
Regarding claims 10, 16, and 17, Colosky et al. discloses a machine (element 12, Fig. 1) comprising: at least one movable element (i.e., rotor of motor 12, Fig. 1) 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt discloses a position detection system, comprising an evaluation device (element 64, Fig. 4) to perform a plausibility check, using the detection results from the first sensor (element 44, Fig. 4) to identify an error of the second sensor (element 46, Fig. 4) (see col. 1, line 63 through col. 2, line 5), wherein the evaluation device is configured to use the detection result from the first sensor and the detection result from the second sensor 
Regarding claim 11, Colosky et al. discloses a machine, wherein: the at least one movable element is a rotor or a shaft of the machine, and/or the machine is a synchronous motor (see col. 5, lines 31-41).
Regarding claims 13-15, Colosky et al. discloses a method for detecting a movement of a machine (element 12, Fig. 1) using a position detection system having a first position sensor (element 25, Fig. 8), a second position sensor (element 24, Fig. 8), and an evaluation device (i.e., electronic controller, Fig. 1), comprising: detecting a change in a first magnetic field (element HR, Fig. 1) with the first position sensor, the first magnetic field generated by the movement of the machine; outputting a detection result from the first position sensor to the evaluation device via a first communication connection (element 36, Fig. 1); detecting a change in a second magnetic field (element LR, Fig. 1) with the second position sensor, the second magnetic field differing from the first magnetic field and the second magnetic field generated by the movement of the machine; outputting a detection result from the second position sensor to the evaluation device via a second communication connection (element 34, Fig. 1), wherein the detection result from the second position sensor has a lower resolution of a position of 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt discloses a position detection system, comprising an evaluation device (element 64, Fig. 4) to perform a plausibility check, using the detection results from the first sensor (element 44, Fig. 4) to identify an error of the second sensor (element 46, Fig. 4) (see col. 1, line 63 through col. 2, line 5), wherein the evaluation device is configured to use the detection result from the first sensor and the detection result from the second sensor for error detection of the first sensor (see col. 1, line 63 through col. 2, line 5). The examiner takes official notice of the fact that outputting an error signal when at least one of an error of the second position sensor and an error of the first position sensor is identified is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of the measurements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766) as applied to claims 1-4, 6-8, 10, 11, and 13-18 above, and further in view of Lamm et al. (US 6,104,185).

Regarding claim 12, even assuming arguendo, without conceding, that Colosky et al. does not disclose the installation/operating element to be driven, Lamm et al. shows that this feature is well known in the art. Lamm et al. discloses a machine (element 12, Fig. 1), wherein the machine and an installation element (i.e., operating element 16, Fig. 1) configured to be driven are included in an installation (see Fig. 1), and the machine is configured to drive the installation element into a rotational movement. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the position detection device of Colosky et al. to more accurately detect the rotational movement of the machine of Lamm et al. having a sliding/pop-up motor vehicle sunroof, a motor vehicle .

Claims 1-4, 6-8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Rauh et al. (US 9,746,492).

Regarding claims 1, 7 and 18, Colosky et al. discloses a position detection system (see Fig. 1) for detecting a movement of a machine (element 12, Fig. 1), comprising: a first position sensor (element 25, Fig. 8) configured to detect a change in a first magnetic field (element HR, Fig. 1) generated by the movement of the machine; a second position sensor (element 24, Fig. 8) configured to detect a change in a second magnetic field (element LR, Fig. 1), the second magnetic field differing from the first magnetic field, and the second magnetic field generated by the movement of the machine, wherein a detection result from the second position sensor has a lower resolution of a position of an element (i.e., rotor of motor 12, Fig. 1) of the machine to be determined than a detection result from the first position sensor (see col. 9, lines 1-8), and an evaluation device (i.e., electronic controller, Fig. 1) configured to evaluate the detection result from the second position sensor to determine the position of the element of the machine within one electrical revolution, wherein the first position sensor and the second position sensor are connected to the evaluation device via a separate communication connection in order to output the corresponding detection results to the evaluation device (see Abstract and Fig. 1). 

Regarding claim 2, Colosky et al. discloses a position detection system, further comprising: at least two first magnets (see Fig. 8), at which the first position sensor detects the change in the first magnetic field; and a second magnet (see Fig. 8) at which the second position sensor detects the change in the second magnetic field, wherein the at least two first magnets and the second magnet are arranged in a predetermined fixed arrangement with respect to one another (see Fig. 8).
Regarding claim 3, Colosky et al. discloses a position detection system, wherein: the at least two first magnets have magnet pole pairs arranged in a row (see Fig. 8), magnet poles of different polarity are respectively arranged beside one another (see 
Regarding claim 4, Colosky et al. discloses a position detection system, wherein the evaluation device has a control unit (i.e., electronic controller, Fig. 1) configured to evaluate the detection result from the first position sensor and the detection result from the second position sensor (see col. 4, lines 30-40).
Regarding claim 6, Colosky et al. discloses a position detection system, wherein: the evaluation device is configured to use the detection result from the first position sensor to determine an incremental position, and the evaluation device is configured to use the detection result from the second position sensor to determine an absolute position of the element of the machine (see Fig. 8 and col. 8, lines 51-65).
Regarding claim 8, Colosky et al. discloses a position detection system, wherein more than one first position sensor is provided on a plurality of the first magnets to detect the change in the first magnetic field (see col. 8, lines 51-65).
Regarding claims 10, 16, and 17, Colosky et al. discloses a machine (element 12, Fig. 1) comprising: at least one movable element (i.e., rotor of motor 12, Fig. 1) configured to be driven to move using the machine; and at least one position detection system (see Fig. 1) configured to detect the movement of the at least one movable element, the at least one position detection system including a first position sensor (element 25, Fig. 8) configured to detect a change in a first magnetic field (element HR, Fig. 1) generated by the movement of the machine, a second position sensor (element 24, Fig. 8) configured to detect a change in a second magnetic field (element LR, Fig. 1), the second magnetic field differing from the first magnetic field, and the second 
Although Colosky et al. does not appear to disclose performing a plausibility check, Rauh et al. shows that this feature is well known in the art. et al. Rauh et al. discloses a detection system, comprising an evaluation device (element 30, Fig. 1) to perform a plausibility check, using the detection results from the first sensor (element 22, Fig. 1) to identify an error of the second sensor (element 12, Fig. 1) (see Abstract), wherein the evaluation device is configured to use the detection result from the first sensor and the detection result from the second sensor for error detection of the first sensor (see Abstract). The examiner takes official notice of the fact that outputting an error signal when at least one of an error of the second position sensor and an error of the first position sensor is identified is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of the measurements. 

Regarding claims 13-15, Colosky et al. discloses a method for detecting a movement of a machine (element 12, Fig. 1) using a position detection system having a first position sensor (element 25, Fig. 8), a second position sensor (element 24, Fig. 8), and an evaluation device (i.e., electronic controller, Fig. 1), comprising: detecting a change in a first magnetic field (element HR, Fig. 1) with the first position sensor, the first magnetic field generated by the movement of the machine; outputting a detection result from the first position sensor to the evaluation device via a first communication connection (element 36, Fig. 1); detecting a change in a second magnetic field (element LR, Fig. 1) with the second position sensor, the second magnetic field differing from the first magnetic field and the second magnetic field generated by the movement of the machine; outputting a detection result from the second position sensor to the evaluation device via a second communication connection (element 34, Fig. 1), wherein the detection result from the second position sensor has a lower resolution of a position of an element of the machine to be determined than the detection result from the first position sensor (see col. 9, lines 1-8); and evaluating the detection result from the second position sensor to determine the position of the element of the machine within one electrical revolution (see Abstract and Fig. 1). 
Although Colosky et al. does not appear to disclose performing a plausibility check, Rauh et al. shows that this feature is well known in the art. et al. Rauh et al. discloses a detection system, comprising an evaluation device (element 30, Fig. 1) to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Rauh et al. (US 9,746,492).

Regarding claim 9, although Colosky et al. appears to be silent about the first position sensor being a tunnel magnetoresistance sensor and the second position sensor being a parametrizable Hall sensor, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved response to magnetic fields by selecting the appropriate art-recognized sensor for the specific magnetic field.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Rauh et al. (US 9,746,492) as applied to claims 1-4, 6-8, 10, 11, and 13-18 above, and further in view of Lamm et al. (US 6,104,185).

Regarding claim 12, even assuming arguendo, without conceding, that Colosky et al. does not disclose the installation/operating element to be driven, Lamm et al. shows that this feature is well known in the art. Lamm et al. discloses a machine (element 12, Fig. 1), wherein the machine and an installation element (i.e., operating element 16, Fig. 1) configured to be driven are included in an installation (see Fig. 1), and the machine is configured to drive the installation element into a rotational movement. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the position detection device of Colosky et al. to more accurately detect the rotational movement of the machine of Lamm et al. having a sliding/pop-up motor vehicle sunroof, a motor vehicle power window, an adjustable seat, an adjustable mirror, or a vent shutter for the air conditioning as the operating element.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaiser et al. (US 5,646,523) discloses an apparatus for determination of absolute angular position of a steering wheel. Reimann (US 9,702,742) discloses a circuit assembly for plausibility checking of sensor signals.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Applicant argues that “Burkhardt does not, however, teach the use of a position sensor of a first type (high resolution) to identify an error of a second type position sensor (low resolution)”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Plausibility check of sensors signals is a routine process in the art that can be performed regardless of the resolution of the sensors involved.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/26/2022